 



Exhibit 10.77
JV 333369
REAL ESTATE PURCHASE AND SALE AGREEMENT
BETWEEN
American Storage Properties North LLC , as SELLER
AND
Acadia Storage Post Metropolitan Avenue LLC, as BUYER
FOR
4805 Metropolitan Avenue, Unit 2, Maspeth, Queens, New York

 



--------------------------------------------------------------------------------



 



REAL ESTATE PURCHASE AND SALE AGREEMENT
Table of Contents

              ARTICLE 1   PURCHASE AND SALE
 
            ARTICLE 2   BASIC TERMS
 
            ARTICLE 3   REPRESENTATIONS, WARRANTIES, AND COVENANTS
 
                3.1   Representations, Warranties, and Covenants by Seller    
3.2   No Other Representations and Warranties by Seller     3.3  
Representations, Warranties, and Covenants by Buyer     3.4   Buyer’s Reliance
on Own Investigation; “AS-IS” Sale
 
            ARTICLE 4   THE TRANSACTION
 
                4.1   Escrow     4.2   Purchase Price
 
      4.2.1   Earnest Money
 
      4.2.2   Retention and Disbursement of Earnest Money
 
      4.2.3   Cash at Closing     4.3   Conveyance by Deed
 
            ARTICLE 5   TITLE AND SURVEY
 
                5.1   Title Commitment     5.2   Subsequent Matters Affecting
Title and Survey
 
            ARTICLE 6   CONDITION OF THE PROPERTY
 
                6.1   Inspections     6.2   Entry onto Property     6.3  
Management of the Property
 
            ARTICLE 7   CLOSING
 
                7.1   Buyer’s Conditions Precedent to Closing     7.2   Seller’s
Conditions Precedent to Closing     7.3   Deposits in Escrow
 
      7.3.1   Seller’s Deposits
 
      7.3.2   Buyer’s Deposits
 
      7.3.3   Joint Deposits
 
      7.3.4   Other Documents     7.4   Costs     7.5   Prorations

- i - 



--------------------------------------------------------------------------------



 



                  7.6   Insurance     7.7   Close of Escrow     7.8   Possession
    7.9   Recorded Instruments
 
            ARTICLE 8   CONDEMNATION AND CASUALTY
 
            ARTICLE 9   NOTICES
 
            ARTICLE 10   SUCCESSORS AND ASSIGNS
 
            ARTICLE 11   BROKERS
 
            ARTICLE 12   COVENANT NOT TO RECORD
 
            ARTICLE 13   DEFAULT
 
                13.1   Default By Buyer     13.2   Default By Seller
 
            ARTICLE 14   NON-DEFAULT TERMINATION
 
            ARTICLE 15   INDEMNITIES
 
                15.1   Seller Indemnity     15.2   Buyer Indemnity     15.3  
Unknown Environmental Liabilities     15.4   Release     15.5   Survival

- ii - 



--------------------------------------------------------------------------------



 



              ARTICLE 16   MISCELLANEOUS
 
                16.1   Survival of Representations, Covenants, and Obligations  
  16.2   Attorneys’ Fees     16.3   Publicity     16.4   Captions     16.5  
Waiver     16.6   Time     16.7   Controlling Law     16.8   Severability    
16.9   Construction     16.10   Execution     16.11   Amendments     16.12  
Entire Agreement     16.13   Tax Free Exchange     16.14   Counterparts

RECEIPT BY ESCROWHOLDER
Exhibits

     
Exhibit A -
  Condominium Unit Deed (Schedule 1 — Legal Description)
Exhibit B -
  Bill of Sale (Schedule 1 — Personal Property, Schedule 2 — Legal Description)
Exhibit C-1 -
  Copy of Construction Contract
Exhibit C-2 -
  Copies of all contracts affecting the Property
Exhibit D -
  Exceptions to Seller’s Representations and Warranties
Exhibit E -
  Certificate of Non-Foreign Status
Exhibit F -
  Assignment and Assumption of Construction and Development Contracts
Exhibit G -
  [Intentionally Deleted]
Exhibit H -
  Seller’s Certificate
Exhibit I -
  Buyer’s Certificate
Exhibit J -
  Assignment and Assumption of Real Estate Purchase and Sale Agreement

- iii - 



--------------------------------------------------------------------------------



 



REAL ESTATE PURCHASE AND SALE AGREEMENT
     THIS REAL ESTATE PURCHASE AND SALE AGREEMENT (“Agreement”) is made and
entered into as of the Effective Date (as defined below) between American
Storage Properties North LLC, a Delaware limited liability company, (referred to
as “Seller”), and Acadia Storage Post Metropolitan Avenue LLC, a Delaware
limited liability company (hereinafter referred to as “Buyer”).
RECITALS
     A. Seller is the owner of that certain land located at 4805 Metropolitan
Avenue, Unit 2, The 48-05 Metropolitan Avenue Condominium, Maspeth, Queens, New
York as more completely described on Schedule 1 attached hereto and made a part
hereof.
     B. Seller desires to sell the Property to Buyer and Buyer desires to
purchase the Property from Seller.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto intending to be legally bound hereby, agree
as follows:
ARTICLE 1
PURCHASE AND SALE
     1.1 Subject to the terms and conditions contained herein, Buyer agrees to
purchase from Seller, and Seller agrees to sell to Buyer, the Property.

 



--------------------------------------------------------------------------------



 



ARTICLE 2
BASIC TERMS
     2.1 As used herein, the following Basic Terms are hereby defined as
follows:

     
Buyer’s Address for Notice
  Robert Masters, Esq.
 
  c/o Acadia Realty Trust
 
  1311 Mamaroneck Avenue, Suite 260
 
  White Plains, New York 10605
 
  Telephone: 914-288-8139
 
  Facsimile: 914-428-3646
 
   
 
  With a copy to:
 
   
 
  Mr. Marc Slayton
 
  c/o Post Management, LLC
 
  204 West 84th Street, 2nd Floor
 
  New York, New York 10024
 
  Telephone: 212-799-8800
 
  Facsimile: 212-799-8801

     
Buyer’s Taxpayer
   
Identification Number
   

- 2 -



--------------------------------------------------------------------------------



 



     
Closing Date
  Closing shall occur on the date that Closing occurs under that certain Real
Estate Purchase and Sale Agreement effective as of November 30, 2007 between
Suffern Self Storage, L.L.C., Jersey City Self Storage, L.L.C., Linden Self
Storage, L.L.C., Webster Self Storage, L.L.C., Bronx Self Storage, L.L.C,
American Storage Properties North LLC, and The Storage Company LLC and Acadia
Storage Post LLC for the sale of ten (10) storage facilities described in said
agreement, as it may be amended from time to time (the “Portfolio Sale
Agreement”). If Buyer does not proceed to Closing under the Portfolio Sale
Agreement for any reason other than a default by Seller or failure of Seller to
satisfy conditions precedent to Closing, Buyer shall either (i) proceed to
Closing under this Agreement no later than March 3, 2008 or such earlier date
agreed to by Seller and Buyer or (ii) terminate this Agreement and Seller shall
be entitled to keep the Earnest Money as liquidated damages. Any extensions of
the Closing Date for title issues pursuant to Section 5.2 hereof shall cause the
Closing Date of the Portfolio Sale Agreement to be extended for the same amount
of time. Likewise, any extensions of the Closing Date for title issues pursuant
to Section 5 of the Portfolio Sale Agreement shall cause the Closing Date
hereunder to be extended for the same amount of time.
 
   
Earnest Money
  $500,000 non-refundable deposit in cash to be held by Escrowholder
 
   
Effective Date
  The date the last of Buyer or Seller has executed this Agreement

- 3 -



--------------------------------------------------------------------------------



 



     
Escrowholder
  Lolly Avant
 
  Fidelity National Title Insurance Company
 
  National Title Services
 
  1330 Post Oak Blvd., Suite 2330
 
  Houston, Texas 77056
 
  Office Ph: 713-621-9960
 
  Toll: 800-879-1677
 
  Cell: 281-217-9517
 
  Fax: 713-623-4406
 
  Direct Fax: 713-600-2582
 
   
 
  Email: lavant@fnf.com
 
   

     
Involved Seller Representative(s)
  Tom Spragg and Robin Smith, employees of
(re: Representations,
  Northwestern Investment Management
Warranties, and Covenants by Seller)
  Company, LLC,
 
  Andrew J. Czekaj, Manager of American
Storage Properties North Investors LLC
 
   
Materiality Limit
   $500,000
(re: Casualty and Condemnation)
   

- 4 -



--------------------------------------------------------------------------------



 



     
Property
  Seller’s interest in the land described in Schedule 1 to Exhibit A attached
hereto, together with all rights, privileges, and easements appurtenant to the
land, including all rights, outlots, privileges, easements, and rights of way
appurtenant to the land, access to a public way, right, title and interest in
and to any land lying in the bed of any street, road or avenue opened or
proposed, appurtenant to, abutting or adjoining the Land, to the center line
thereof, right, title and interest in and to any award made or to be made in
lieu thereof, and in and to any unpaid award for damage to the Land by reason of
change of any grade of any street and any land use entitlements, including any
certificates of occupancy, special exceptions, variances or site plan approvals
or other authorizations issued or granted by any governmental authority
(hereinafter referred to as the “Land”), together with a 50% undivided interest
in the common elements appurtenant thereto (the “Common Elements”) and (i) all
agreements, contracts and/or governmental approvals relating to securing all
utilities (including, but not limited to, electric, gas, telephone, cable
television, public water and sanitary sewer facilities) to the Land (ii) all
approvals, licenses permits and contracts for the proposed development of the
Land and construction of improvements thereon, (iii) agreements with all vendors
relating to the development and construction of improvements on the Land,
including, without limitation, any plans and specifications, and agreements
and/or contracts for materials and supplied for said development and
construction, to the extent assignable (the “Personal Property”, together with
the Land and Common Elements, the “Property”).

- 5 -



--------------------------------------------------------------------------------



 



     
Purchase Price
  $10,653,251.63 as of January 31, 2008, with an increase in the Purchase Price
per day thereafter in the amount of $2,082.31 through and including the date of
Closing. In the event any additional draws are to be paid prior to Closing for
construction costs, Buyer shall be responsible for payment of same either
directly or by an increase in the Purchase Price.
 
   
Seller’s Address for Notice
  The Northwestern Mutual Life
 
  Insurance Company
 
  720 East Wisconsin Avenue
 
  Milwaukee, WI 53202
 
  Attn: Nicholas DeFino,
 
  Director — Asset Management
 
  Telephone: 414-665-7315
 
  Fax: 414-625-7315
 
  E-Mail: nickdefino@northwesternmutual.com
 
   
with copies to:
  The Northwestern Mutual Life
 
  Insurance Company
 
  8444 Westpark Drive, Suite 600
 
  McLean, Virginia 22102
 
  Attn: Robin Smith,
 
  Director — Field Asset Management
 
  Telephone: 703-269-6600
 
  Fax: 703-288-9181
 
  E-Mail:
robingsmith@northwesternmutual.com
 
   
 
  and

- 6 -



--------------------------------------------------------------------------------



 



     
With copies to:
  Stephen J. Garchik
 
  American Storage Properties North Investors, LLC
 
  9001 Congressional Court
 
  Potomac, Maryland 20854
 
  Telephone: 301-299-8616
 
  Fax: 301-365-9154
 
  Email: Garchik@aol.com
 
   
 
  and
 
   
 
  Andrew J. Czekaj
 
  American Storage Properties North Investors, LLC
 
  560 Herndon Parkway, Suite 210
 
  Herndon, Virginia 20170
 
  Telephone: 703-925-5215
 
  Fax: 703-709-0638
 
  e-mail: Andrew.czekaj@cambridgeus.com
 
   
 
  and
 
   
 
  Kathleen M. Weinstein, Esq.
 
  Snider & Weinstein PLLC
 
  900 17th Street, N.W., Suite 410
 
  Washington, D.C. 20006
 
  Telephone: 202-293-9400
 
  Fax: 202-293-9401
 
  e-mail:
kathleen.weinstein@sniderweinstein.com
 
   
Seller’s Brokers
  CB Richard Ellis, Inc.
 
  Steve Hrysko
 
  200 Public Square, Suite 2560
 
  Cleveland, OH 44114
 
  Telephone: 216-363-6475
 
   
 
  Transwestern Commercial Services
 
  Attn: Gerald Trainor
 
  1667 K Street, N.W., Suite 300
 
  Washington, D.C. 20006
 
  Telephone: 202-775-7091

- 7 -



--------------------------------------------------------------------------------



 



     
Title Insurer
  First American Title Insurance Company of New York
 
  633 Third Avenue
 
  New York, NY 10017-6706
 
  Attn: Phillip Salomon
 
  Telephone: 212-551-9437
 
  Facsimile: 212-331-1559
 
  E-mail: psalomon@firstam.com

- 8 -



--------------------------------------------------------------------------------



 



ARTICLE 3
REPRESENTATIONS, WARRANTIES, AND COVENANTS
     3.1 Representations, Warranties, and Covenants by Seller. Subject to the
limitations set forth in Sections 3.2 and 15.1 hereof, Seller hereby represents
and warrants to Buyer that:

  (a)   Seller has the full legal power, authority, and right to execute,
deliver, and perform its obligations under this Agreement, and Seller’s
performance hereunder has been duly authorized by all requisite action on the
part of Seller, and no remaining corporate action is required to make this
Agreement binding on Seller. Seller has duly executed this Agreement and it is
binding on and enforceable against Seller.     (b)   Seller has no employees and
shall have none as of the Closing Date and there are no employment agreements
with Seller which shall be binding on Purchaser after the Closing.     (c)  
None of the entities comprising Seller, any person or entity owning (directly or
indirectly) a ten percent (10%) or greater ownership interest in any of the
entities comprising Seller, nor any guarantor and/or indemnitor of the
obligations of Seller hereunder: (i) is now or shall become, a person or entity
with whom Buyer is restricted from doing business with under regulations of the
Office of Foreign Assets Control (“OFAC”) of the Department of the Treasury
(including, but not limited to, those names on OFAC’s Specially Designated
Nationals and Blocked Person list) or under any statute, executive order
(including, but not limited to, the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action: (ii) is now or
shall become, a person or entity with whom Buyer is restricted from doing
business with under the International Money Laundering Abatement and Financial
Anti-Terrorism Act of 2001, or the regulations or orders thereunder: and
(iii) is not knowingly engaged in, and shall not engage in, any dealings or
transaction, or be otherwise associated with such persons or entities described
in (i) and (ii) above.     (d)   Except as set forth on Exhibit D, Seller has
not been served in any litigation involving or related to the Property which is
currently pending and which would have a material impact on Buyer’s ownership or
operation of the Property.     (e)   Seller has received no written governmental
notice of any actual condemnation of the Property or any part thereof nor, to
Seller’s Actual Knowledge, has Seller received any written governmental notice
of any threatened condemnation of the Property or any part thereof.

- 9 -



--------------------------------------------------------------------------------



 



  (f)   To Seller’s Actual Knowledge, and to the actual knowledge of Frederick
W. Bessette, Esq., Assistant General Counsel for The Northwestern Mutual Life
Insurance Company, Seller has not received any written notice from a
governmental agency of a violation of any Hazardous Substance Laws. For purposes
of this Agreement, the term:

  (i)   “Hazardous Substance Laws” means any local, state or federal law or
regulation relating to the use or disposition of Hazardous Material, including,
without limitation, the Clean Air Act, the Federal Water Pollution Control Act,
the Resource Conservation and Recovery Act, the Toxic Substance Control Act, the
Safe Drinking Water Control Act, the Federal Comprehensive Environmental
Response Compensation and Liability Act, the Hazardous Materials Transportation
Act, and the Occupational Safety and Health Act, as the same may be amended from
time to time.

  (g)   Based upon the Seller’s title insurance policy for the Property, Seller
owns good and marketable title to the Property, free and clear of all liens and
encumbrances except for the Permitted Exceptions and all agreements and
contracts entered into in connection with the construction and development of
the Property.     (h)   There are no special or other governmental,
quasi-governmental, public or private assessments for public improvements or
otherwise now affecting the Property (other than those special assessments or
typical municipal maintenance and operation of such items as sewer, water,
drainage, and the like which appear annually as a part of the real estate tax
bills affecting the Property) and (b) to Seller’s Actual Knowledge, there are no
contemplated improvements affecting the Property that may result in special
assessments affecting the Property;     (i)   Seller has not received any notice
from the insurance company insuring the Property to correct any deficiencies in
the physical condition of the Property.     (j)   Seller has entered into a
contract for the construction of the “Contemplated Improvements” as described on
Exhibit C-1. Such contract is in full force and effect and neither Seller nor,
to the Seller’s Actual Knowledge, the General Contractor is in default
thereunder.     (k)   Seller has delivered true, correct and complete copies of
all contracts it has entered into with respect to the Property which it has
listed on Exhibit C-2, all of which, to Seller’s Actual Knowledge, are in full
force and effect except for those listed on Exhibit C-2.     (l)   Except for
this Agreement and any documents relating to the condominium, to Seller’s Actual
Knowledge, there are no outstanding agreements, options, rights of first offer,
rights of first refusal, conditional sales agreements or other agreements

- 10 -



--------------------------------------------------------------------------------



 



      or amendments, regarding the purchase and sale of the Property or the
lease or occupancy of any part of the Land.     (m)   Seller is current in the
payment of all of its Condominium common charges.

     Buyer hereby acknowledges that (i) Seller makes no representations or
warranties concerning any patents, trademarks, copyrights, or other intellectual
property rights and (ii) “Seller’s Actual Knowledge,” upon which all of the
representations and warranties set forth in this Article are based, means only
the current actual knowledge of the Involved Seller Representative(s), without
conducting any investigations whatsoever, or inquiry or review of files in
Seller’s possession or control in connection with this transaction or the making
of the representations contained in this Article. To Seller’s Actual Knowledge,
there are no employees of Seller or Northwestern Investment Management Company,
LLC, who have information regarding the representations and warranties set forth
in this Section which would be superior to that of the Involved Seller
Representative(s). Seller shall promptly notify Buyer of any event or
circumstance which makes any representation or warranty by Seller in this
Agreement untrue. At Closing, as defined in Section 7.7 hereof, Seller shall
deliver to Buyer a Seller’s Certificate in the form of Exhibit H attached
hereto.
     The representations of Seller in this Section 3.1 shall survive Closing for
nine months.
     3.2 No Other Representations and Warranties by Seller. Except as set forth
in Section 3.1 hereof and the representations expressly set forth in any
documents executed by Seller and to be delivered to Buyer at Closing, Seller
makes no other, and specifically negates and disclaims any other
representations, warranties, promises, covenants, agreements, or guarantees of
any kind or character whatsoever, whether express or implied, oral, or written,
past, present, or future, with respect to the Property, including, without
limitation: (i) the ownership, management, and operation of the Property;
(ii) title to the Property; (iii) the physical condition, nature, or quality of
the Property, including, without limitation, the quality of the soils on and
under the Property, and the quality of the labor and materials included in the
Improvements, fixtures, equipment, or Personal Property comprising a portion of
the Property; (iv) the fitness of the Property for any particular purpose;
(v) the presence or suspected presence of Hazardous Material on, in, under, or
about the Property (including, without limitation, the soils and groundwater on
and under the Property); (vi) the compliance of the Property with applicable
governmental laws or regulations, including, without limitation, the Americans
with Disabilities Act of 1990, environmental laws and laws or regulations
dealing with zoning or land use; or (vii) the past or future operating results
and value of the Property (which matters described in clauses (i)-(vii) above
are hereinafter collectively referred to as “Condition and Quality of the
Property”). Except as is expressly set forth in this Agreement to the contrary,
Buyer acknowledges that it is not relying upon any representation of any kind or
nature made by Sellers or Broker or any of Seller’s respective direct or
indirect members, partners, officers, directors, employees or agents
(collectively, the “Seller Related Parties”) with respect to the Property, and
that, in fact, no such representations were made except as expressly set forth
in this Agreement.

- 11 -



--------------------------------------------------------------------------------



 



     3.3 Representations, Warranties, and Covenants by Buyer. Buyer hereby
represents and warrants to Seller that:

  (a)   Buyer has the full legal power, authority, and right to execute,
deliver, and perform its legal obligations under this Agreement, and Buyer’s
performance hereunder has been duly authorized by all requisite action on the
part of Buyer, and no remaining action is required to make this Agreement
binding on Buyer. Buyer has duly executed this Agreement and it is binding on
and enforceable against Buyer.     (b)   Buyer shall deliver to Seller, pursuant
to the provisions of Subsection 6.3.1 hereof, any and all environmental reports
on or concerning the Property that will be prepared by Buyer or on Buyer’s
behalf.     (c)   All documents and information relating to the Property which
are disclosed to or obtained by Buyer during the term of this Agreement
(“Property Information”) shall be held by Buyer in strict confidence. Buyer
shall not disclose Property Information to any third party except (a) to Buyer’s
partners, directors, officers and employees, investors and/or to its lenders,
professional advisors, outside counsel, and employees (“Buyer Parties”), and if
so disclosed, then only to the extent necessary to facilitate Buyer’s evaluation
of the condition of the Property or its financing of the same on a
“need-to-know” basis; (b) a required disclosure to any governmental,
administrative, or regulatory authority having or asserting jurisdiction over
either Buyer, Seller, or the Property; or (c) to any person entitled to receive
such information pursuant to a subpoena or other legal process. Notwithstanding
the foregoing, Property Information shall not include the following:
(i) information which has been or becomes generally available to the public
other than as a result of a disclosure by Seller; or (ii) information which was
available to Buyer on a non-confidential basis prior to its disclosure to Buyer
by Seller. Buyer shall inform all Buyer Parties to whom it has disclosed
Property Information of the confidential nature of the same, and Buyer shall be
responsible in the event that such Buyer Parties fail to treat such Property
Information confidentially.     (d)   Buyer has the financial capacity to
perform its obligations under this Agreement.     (e)   Neither Buyer, any
person or entity owning (directly or indirectly) a ten percent (10%) or greater
ownership interest in Buyer, nor any guarantor and/or indemnitor of the
obligations of Buyer hereunder: (i) is now or shall become, a person or entity
with whom Seller is restricted from doing business with under regulations of the
Office of Foreign Assets Control (“OFAC”) of the Department of the Treasury
(including, but not limited to, those named on OFAC’s Specially Designated
Nationals and Blocked

- 12 -



--------------------------------------------------------------------------------



 



      Persons list) or under any statute, executive order (including, but not
limited to, the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action; (ii) is now or shall become, a person
or entity with whom Seller is restricted from doing business with under the
International Money Laundering Abatement and Financial Anti-Terrorism Act of
2001, or the regulations or orders thereunder; and (iii) is not knowingly
engaged in, and shall not engage in, any dealings or transaction, or be
otherwise associated with such persons or entities described in (i) and
(ii) above.

     Buyer shall promptly notify Seller of any event or circumstance which makes
any representation or warranty by Buyer under this Agreement untrue. At Closing,
Buyer shall deliver to Seller a Buyer’s Certificate in the form of Exhibit I
attached hereto. The provisions of Subsections 3.3(b) and (c) shall survive the
termination of this Agreement indefinitely.
     3.4 Buyer’s Reliance on Own Investigation; “AS-IS” Sale.

  (a)   Buyer agrees and acknowledges that, as of the Closing Date, Buyer shall
have made such feasibility studies, investigations, title searches,
environmental studies, engineering studies, inquiries of governmental officials,
and all other inquiries and investigations as Buyer shall deem necessary to
satisfy itself as to the Condition and Quality of the Property.     (b)   Except
as represented and warranted by Seller pursuant to the terms and provisions of
Section 3.1 hereof, or in any document required to be executed by Seller and
delivered to Buyer at Closing, Buyer acknowledges and agrees that, at Closing,
Buyer shall buy the Property in its then condition, “AS IS, WHERE IS,” with all
faults and solely in reliance on Buyer’s own investigation, examination,
inspection, analysis, and evaluation. Buyer is not relying on any statement or
information made or given, directly or indirectly, orally or in writing, express
or implied, by Seller, its agents or broker as to any aspect of the Property,
including without limitation, the Condition and Quality of the Property (as
defined in Section 3.2 hereof), but rather, is and will be relying on
independent evaluations by its own personnel or consultants to make a
determination as to the physical and economic nature, condition, and prospects
of the Property.     (c)   The agreements and acknowledgments contained in this
Section 3.4 constitute a conclusive admission that Buyer, as a sophisticated,
knowledgeable investor in real property, shall acquire the Property solely upon
its own judgment as to any matter germane to the Property or to Buyer’s
contemplated use or investment in the Property, and not upon any statement,
representation or warranty by Seller or any agent or

- 13 -



--------------------------------------------------------------------------------



 



      representative of Seller (including Seller’s Broker), which is not
expressly set forth in this Agreement.     (d)   Notwithstanding anything in
this Agreement to the contrary, as a sophisticated and knowledgeable investor in
real property, Buyer is aware that mold, water damage, fungi, bacteria, indoor
air pollutants or other biological growth or growth factors (collectively called
“Indoor Air Pollutants”) may exist at the Property and that such Indoor Air
Pollutants may be undiscoverable during routine or invasive inspections,
ownership, or operations of the Property. In evaluating its purchase of the
Property and determining the Purchase Price, Buyer has taken (or shall take)
these matters into account, and Buyer shall assume, at Closing, the risk of all
Indoor Air Pollutants, including, without limitation, those resulting from
patent or latent construction defects.

     The provisions of this Section 3.4 shall survive Closing.
ARTICLE 4
THE TRANSACTION
     4.1 Escrow. In order to effectuate the conveyance contemplated by this
Agreement, the parties hereto agree to open an escrow account with Escrowholder.
A copy of this Agreement shall be delivered to, and receipt thereof shall be
acknowledged by, Escrowholder upon full execution hereof by Seller and Buyer.
     4.2 Purchase Price. Subject to the provisions hereof, Buyer agrees to pay
the Purchase Price for the Property to Seller as follows:
          4.2.1 Earnest Money. Simultaneously with full execution of this
Agreement, Buyer shall deposit with Escrowholder the Earnest Money in cash or
other immediately payable funds. If Buyer fails to timely deposit the Earnest
Money with Escrowholder this Agreement shall become null and void.
          4.2.2 Retention and Disbursement of Earnest Money. If the transaction
contemplated by this Agreement closes in accordance with the terms and
conditions of this Agreement, then at Closing the Earnest Money and all interest
earned thereon shall be applied against the Purchase Price. In the event of a
default by Buyer, the Earnest Money shall be delivered to Seller pursuant to the
terms herein and all interest earned thereon shall be paid to Seller. The
Earnest Money, if in the form of cash, shall be held in an interest-bearing
account at a federally-insured bank in the name of Buyer. Escrowholder shall not
disburse any of the Earnest Money except in accordance with (a) this Agreement;
(b) written instructions executed by both Buyer and Seller; or (c) as follows:
          If Buyer or Seller, by notice to Escrowholder, makes demand upon
Escrowholder for the Earnest Money (the “Demanding Party”), Escrowholder shall,
at the expense of the

- 14 -



--------------------------------------------------------------------------------



 



Demanding Party, give notice of such demand (the “Notice of Demand”) to the
other party (the “Other Party”). If Escrowholder does not receive notice from
the Other Party contesting such disbursement of the Earnest Money within five
(5) business days from the date on which the Notice of Demand was given,
Escrowholder shall disburse the Earnest Money to the Demanding Party. If
Escrowholder does receive notice from the Other Party contesting such
disbursement of the Earnest Money within five (5) business days from the date on
which the Notice of Demand was given, then Escrowholder shall thereafter
disburse the Earnest Money only in accordance with written instructions executed
by both Buyer and Seller, or if non, then in accordance with a final,
non-appealable court order.
Seller and Buyer shall indemnify and hold Escrowholder harmless from all costs
and expenses incurred by Escrowholder, including reasonable attorneys’ fees, by
reason of Escrowholder being a party to this Agreement, except for any costs and
expenses (a) incurred by Escrowholder as a result of any failure by Escrowholder
to perform its obligations under this Agreement or (b) arising out of the
negligence or misconduct of Escrowholder. In the event of any disagreement
between Seller and Buyer resulting in adverse claims or demands being made in
connection with the Earnest Money, Escrowholder, upon written notice to Seller
and Buyer, may commence an interpleader action and deposit the Earnest Money
with a court of competent jurisdiction.
          4.2.3 Cash at Closing. Buyer shall pay to Seller, by depositing with
Escrowholder, in cash or other immediately payable funds, the Purchase Price
less the Earnest Money (plus the accrued interest thereon) held by Escrowholder,
plus costs to be paid by Buyer pursuant to Section 7.4 hereof, and plus or minus
prorations and adjustments shown on the closing statements executed by Buyer and
Seller.
     4.3 Conveyance by Deed. Subject to the provisions hereof, on the Closing
Date Seller shall convey the Property to Buyer by a bargain and deed with
covenants against grantor’s acts (the “Deed”) in the form of Exhibit A attached
hereto, subject to those matters set forth therein and a Bill of Sale. If
necessary, the form of Deed shall be modified so as to be recordable in the
jurisdiction where the Property is located.
ARTICLE 5
TITLE AND SURVEY
     5.1 Title Commitment. Buyer shall, as soon as reasonably possible after the
Effective Date, cause Title Insurer to deliver to Buyer and Seller, a title
commitment (the “Commitment”) with respect to the Property, together with a
legible copy of each instrument that is listed as an exception in the
Commitment, with the cost thereof to be paid in accordance with Section 7.4
hereof. All matters affecting title to the Property and set forth in the
Commitment shall be deemed approved by Buyer and shall be deemed to be
“Permitted Exceptions.”
     At Closing, Seller and Marc Slayton shall provide Title Insurer with a
Title Affidavit and GAP Indemnity in a form reasonably acceptable to Seller and
Title Insurer. Under no circumstances shall Seller be obligated to give Title
Insurer any certificate, affidavit, or other undertaking of any sort which would
have the effect of increasing the potential liability of Seller

- 15 -



--------------------------------------------------------------------------------



 



over that which it would have by giving Buyer the Deed required hereunder.
     5.2 Subsequent Matters Affecting Title and Survey. If Buyer’s survey or the
title insurance policy which would otherwise be delivered to Buyer at Closing,
reflects as exceptions to the Title Policy, any items other than Permitted
Exceptions, such items shall if and only if Buyer shall give written notice
thereof to Seller no later than the Closing Date, be deemed “Objectionable
Items,” and if Buyer shall so give notice to Seller, then:

  (a)   the Closing shall be postponed to the first business day which is
fifteen (15) days after the Closing Date, or such earlier date as may be
mutually agreed to between Buyer and Seller; and     (b)   Seller shall notify
Buyer within five (5) days after Seller’s receipt of Buyer’s notice of
Objectionable Items, as to which Objectionable Items Seller is unwilling or
unable to cure, in which event Buyer may elect to terminate this Agreement in
accordance with Article 14 or proceed to Closing without a reduction in the
Purchase Price.     (c)   Notwithstanding (b) above, (i) Seller shall be
obligated to remove only those Objectionable Items which were voluntarily caused
or permitted by the Seller, (ii) Seller shall obtain a satisfaction and release
of or bond over any monetary liens, including, without limitation, any and all
mortgages, mechanics liens and judgment liens which are Objectionable Items and
(iii) Seller shall be obligated to spend $75,000 to cure any other Objectionable
Items not set forth in the preceding subsections (i) and (ii).

ARTICLE 6
CONDITION OF THE PROPERTY
     6.1 Inspections. BUYER HAS BEEN EXPRESSLY ADVISED BY SELLER TO CONDUCT AN
INDEPENDENT INVESTIGATION AND INSPECTION OF THE PROPERTY (subject to the
provisions hereof), UTILIZING EXPERTS AS BUYER DEEMS NECESSARY. Prior to the
Effective Date, Buyer had the right to conduct at its own expense, an inspection
of the Property. Buyer hereby confirms that it has approved all aspects of the
Property, including title, survey and environmental condition.
     6.2 Entry onto Property. Notwithstanding anything contained herein to the
contrary, Buyer, its contractors and/or agents, may only enter onto the Property
during the term of this Agreement provided Buyer has obtained the prior
authorization of Seller, which includes authorization from Marc Slayton, and
then only in the company of Seller or its agents, which includes Marc Slayton.
Seller shall respond to Buyer’s requests for authorization to enter onto the
Property within a reasonable period of time, and shall cooperate with Buyer in
good faith to make arrangements for Seller or its agents to so accompany Buyer,
its contractors and/or agents. Buyer’s rights to enter the Property shall be
subject to the rights of the tenant(s), including

- 16 -



--------------------------------------------------------------------------------



 



without limitation, rights of quiet enjoyment, and Buyer agrees that it will not
unreasonably interfere with any tenant or contractor on the Property or Seller’s
operation of the Property.
     Upon Buyer’s execution of this Agreement and prior to Buyer entering onto
the Property, Buyer and/or its agents or contractors shall obtain and keep in
full force and effect, insurance as set forth, with Seller listed as certificate
holder and naming Seller and its wholly-owned affiliates, subsidiaries, and
agents as additional insureds on the Commercial General Liability and Business
Automobile insurance policies, and shall provide Seller with certificates of
insurance satisfactory to Seller evidencing such insurance.

      Type   Limits
Worker’s Compensation/Employer’s Liability
  Statutory/$500,000
 
   
Commercial General Liability
  $1,000,000/occurrence
 
  $2,000,000/aggregate
 
   
Business Automobile Liability
  $1,000,000 Combined
 
  Single Limit

     The aforesaid coverages shall be maintained throughout the term of this
Agreement. Furthermore, any coverage written on a “Claims-Made” basis shall be
kept in force, either by renewal or the purchase of an extended reporting
period, for a minimum period of one (1) year following the Closing or other
termination of this Agreement. Such insurance shall be issued by an insurer with
an A.M. Best financial strength and size rating of “A-/XV” or better. Nothing
herein contained shall in any way limit Buyer’s liability under this Agreement
or otherwise.
     Buyer shall observe, and cause its agents and contractors to observe, all
appropriate safety precautions in connection with Buyer’s entry onto the
Property and cause its agents and contractors not to cause any damage to the
Property, injury to any person or to the environment, or interference with any
ongoing operations at the Property. Buyer shall indemnify, defend, and hold
Seller and its wholly-owned affiliates, subsidiaries, agents, employees,
officers, directors, trustees, or other representatives of Seller (collectively,
the “Indemnified Parties”) harmless from and against any losses, damages,
expenses, liabilities, claims, demands, and causes of action (together with any
legal fees and other expense incurred by any of the Indemnified Parties in
connection therewith), resulting directly or indirectly from, or in connection
with, any entry upon the Property by Buyer, or its agents, employees,
contractors, or other representatives, including, without limitation, any
losses, damages, expenses, liabilities, claims, demands, and causes of action
resulting, or alleged to be resulting, from injury or death of persons, or
damage to the Property or any other property, or mechanic’s or materialmen’s
liens placed against the Property in connection with Buyer’s inspection thereof.
Buyer agrees to promptly repair any damage to the Property directly or
indirectly caused by any acts of Buyer, or its agents or contractors, and to
restore the Property to the condition that existed prior to Buyer’s entry.
Notwithstanding the foregoing, Buyer shall have no liability or obligation with
respect to any adverse condition which existed at the Property prior to Buyer’s
inspection, except to the extent Buyer’s inspection

- 17 -



--------------------------------------------------------------------------------



 



exacerbates such adverse condition. This Section shall survive Closing or other
termination of this Agreement.
     6.3 Management of the Property.
     A. Prior to the Closing Date, Seller shall, at Seller’s sole cost and
expense:
          1. Promptly deliver to Buyer a copy of any notice issued or received
by Involved Seller Representatives (including, without limitation, a notice of
default) received under any mortgage or insurance policy and comply with such
notice provided same is correct;
          2. Promptly deliver notice to the Buyer of all correspondence,
actions, suits, claims and other proceedings of which the Involved Seller
Representatives have received written notice, affecting the Property, or the
use, possession or occupancy thereof received by the Involved Seller
Representatives or of any damage or proposed taking or of any violations of any
Hazardous Substances Laws of which notice was provided to the Involved Seller
Representatives;
          3. Promptly deliver copies of notices to Buyer of releases of
Hazardous Material received by Involved Seller Representatives or any actual or
threatened condemnation of the Property or any portion thereof, which, to
Seller’s Actual Knowledge, has been given by or on behalf of any federal, state
or local agency;
          4. Maintain all existing and current licenses, permits and
governmental approvals (collectively referred to as the “Permits”) in full force
and effect and promptly deliver notice to Buyer of any intention of Seller or
its affiliates to seek any new Permit as well as copies of any written notices
of violations;
          5. Maintain the current insurance policies on the Property;
          6. Seller agrees to cooperate with Buyer’s reasonable requests for
documents or information in connection with Buyer’s acquisition of the Property
(excluding forecasts, budgets and projections), provided there is no additional
expense to Seller and that such information is readily available to Seller and
that such cooperation does not create any additional financial obligations or
liability for the Seller
     B. Prior to the Closing Date, Seller shall not and shall cause its
affiliates not to:
          1. Modify, amend, renew, extend, terminate or otherwise alter any
contracts of the Seller or its affiliates affecting the Property , which will
remain in effect more than thirty (30) days after Closing, except for change
orders relating to construction, which shall not require the consent of Buyer;
     C. Buyer shall be notified by Seller promptly if the occurrence of any of
the following has occurred to Seller’s Actual Knowledge: fire or other casualty
causing damage to

- 18 -



--------------------------------------------------------------------------------



 



the Property, or any portion thereof; receipt of notice of eminent domain
proceedings or condemnation of or affecting the Property, or any portion
thereof; receipt of notice from any governmental authority or insurance
underwriter relating to the condition, use or occupancy of the Property, or any
portion there of, setting forth any requirements with respect thereto receipt of
any notice of default from the holder of any lien or security interest in or
encumbering the Property, or any portion thereof; notice of any actual
litigation against Seller or affecting or relating to the Property, or any
portion thereof; or the commencement of any strike, lock-out, boycott or other
labor trouble affecting the Property, or any portion thereof.
ARTICLE 7
CLOSING
     7.1 Buyer’s Conditions Precedent to Closing. The obligations of Buyer with
regard to Closing under this Agreement are, at its option, subject to the
fulfillment of each and all of the following conditions prior to or at the
Closing:

  (a)   Seller shall have performed and complied with all the agreements and
conditions required in this Agreement to be performed and complied with by
Seller prior to Closing; and Buyer and Seller agree that Escrowholder may deem
all such items to have been performed and complied with when Seller has
deposited all items in Escrow as required hereunder.     (b)   Title Insurer is
prepared to issue its ALTA Owner’s Policy of Title Insurance in the amount of
the Purchase Price showing title vested in Buyer subject only to the Permitted
Exceptions and the usual exceptions found in said policy.     (c)   The
representations by Seller contained herein shall be true and correct in all
material respects as of the Closing Date.     (d)   Seller under the Portfolio
Sale Agreement has performed and complied with the agreements and conditions
required in the Portfolio Sale Agreement to be performed and complied with by
Seller prior to Closing and Seller under the Portfolio Sale Agreement has
deposited all items in Escrow as required thereunder unless waived in writing by
Buyer.

     If any one or more items listed above have not been satisfied as of the
Closing Date, Buyer shall have the right to terminate this Agreement pursuant to
Article 14 hereof.
     7.2 Seller’s Conditions Precedent to Closing. The obligations of Seller
with regard to Closing under this Agreement are, at Seller’s option, subject to
the fulfillment of all of the following conditions prior to or at the Closing:

  (a)   Buyer shall have performed and complied with all the agreements and
conditions required by this Agreement to be performed and complied with

- 19 -



--------------------------------------------------------------------------------



 



      by Buyer prior to Closing; and Buyer and Seller agree that Escrowholder
may deem all such items to have been performed and complied with when Buyer has
deposited with Escrowholder all items required hereunder.     (b)   The
representations by Buyer contained herein shall be true and correct in all
material respects as of the Closing Date.     (c)   Buyer under the Portfolio
Sale Agreement has performed and complied with the agreements and conditions
required in the Portfolio Sale Agreement to be performed and complied with by
Buyer prior to Closing and Buyer under the Portfolio Sale Agreement has
deposited all items in Escrow as required thereunder unless waived in writing by
Seller.

     If any one or more items listed above have not been satisfied as of the
Closing Date, Seller shall have the right to terminate this Agreement pursuant
to Article 14 hereof.
     7.3 Deposits in Escrow. On or before the day preceding the Closing Date:
          7.3.1 Seller’s Deposits. Seller shall deliver to Escrowholder the
following to be held in escrow:

  (a)   The Deed in the form of Exhibit A attached hereto, or in the form
required by the jurisdiction in which the Property is located in which the
Grantee shall be either Buyer or Buyer’s subsidiary at Buyer’s option;     (b)  
Certificate of Non-Foreign Status in the form of Exhibit E attached hereto;    
(c)   Bill of Sale in the form of Exhibit B attached hereto;     (d)  
TitleAffidavits and GAP Indemnity in the form reasonably acceptable to Seller
and Title Insurer;     (f)   Seller’s Certificate in the form of Exhibit H
attached hereto; and     (g)   Seller’s closing instructions to Escrowholder.  
  (h)   Originals or certified copies of all drawings, plans and specifications
for the construction of the Contemplated Improvements;

          7.3.2 Buyer’s Deposits. Buyer shall deliver to Escrowholder the
following to be held in escrow:

- 20 -



--------------------------------------------------------------------------------



 



  (a)   the balance of the Purchase Price, as provided herein;     (b)   Buyer’s
closing instructions to Escrowholder; and     (c)   Buyer’s Certificate in the
form of Exhibit I attached hereto.

          7.3.3 Joint Deposits. Buyer and Seller shall jointly deposit with
Escrowholder the following documents, each executed by persons or entities duly
authorized to execute same on behalf of Buyer and Seller:

  (a)   Closing Statement prepared by Escrowholder for approval by Buyer and
Seller prior to the Closing Date and such closing statements shall be deposited
with Escrowholder after the same has been executed by Buyer and Seller.     (b)
  Assignment and Assumption of Development and Construction Contracts in the
form of Exhibit F.     (b)   New York State Combined Real Estate Transfer Tax
Return and Credit Line Mortgage Certificate, Form TP-584     (c)   New York City
Department of Finance Real Property Transfer Tax Return     (d)   New York State
Real Estate Real Property Transfer Report     (e)   Written confirmation from
the escrowholder under the Portfolio Sale Agreement that all closing deliveries
by Seller have been received by said escrowholder

          7.3.4 Other Documents. Buyer and Seller shall deposit with
Escrowholder all other documents which are required to be deposited in escrow by
the terms of this Agreement.
     7.4 Costs. Buyer shall pay the cost of (i) a standard ALTA Owner’s Title
Insurance Policy, and the cost of all endorsements to such owner’s policy;
(ii) the updated survey; (iii) the realty transfer or stamp taxes on any
mortgages or deeds of trust placed on the Property by Buyer at Closing;
(iv) recording fees; (v) all other costs and expenses of Buyer relating to the
sale and Closing. Seller shall pay the cost of realty transfer or stamp taxes on
the recordation of the Deeds. Buyer and Seller shall pay all of the cost of
Escrow holder’s charge for the escrow, if any. Buyer and Seller shall each pay
its own legal fees incurred in connection with the drafting and negotiating of
this Agreement and the Closing of the transaction contemplated herein. Buyer
shall be responsible for the payment of all unpaid costs incurred in connection
with the development and construction of the Property regardless of when
incurred and agrees to assume all obligations of Seller under all construction
and development-related contracts.
     7.5 Prorations. There shall be no prorations at settlement. All unpaid
costs

- 21 -



--------------------------------------------------------------------------------



 



applicable to the development and construction of the Property (including,
without limitation, real estate taxes, insurance, soft costs etc.) shall be
assumed by Buyer at closing.
     7.6 Insurance. The fire, hazard, and other insurance policies relating to
the Property shall be canceled by Seller as of the Closing Date and shall not,
under any circumstances, be assigned to Buyer. All unearned premiums for fire
and any additional hazard insurance premium or other insurance policy premiums
with respect to the Property shall be retained by Seller.
     7.7 Close of Escrow. As soon as Buyer and Seller have deposited all items
required with Escrowholder, and upon satisfaction of Sections 7.1 and 7.2,
Escrowholder shall cause the sale and purchase of the Property to be consummated
(the “Closing”) in accordance with the terms hereof by immediately and in the
order specified:

  (a)   Wire Transfer. Wire transferring the Purchase Price less (i) Seller’s
Broker’s commission (ii) the amount of costs paid by Seller at Closing, and
(iii) plus or minus the amount of any prorations pursuant to the terms hereof,
all as set forth on the closing statement signed by Seller and Buyer, directly
to Seller pursuant to Seller’s written closing instructions. If, in the opinion
of Escrowholder, the wire transfer cannot be initiated by Escrowholder on or
before 2 p.m., Central Time, on the Closing Date, then after Escrowholder
obtains Seller’s approval upon telephonic consultation with Seller, the Closing
shall be consummated on the next business day, but the net sales proceeds shall
be invested overnight in federal securities, or in a federally insured bank
account, in the name of Escrowholder, and such net sales proceeds plus the
interest earned thereon shall be disbursed by Escrowholder the next business
day, after which the Deeds shall be recorded. Such delay of the Closing will not
release Buyer or Seller from their obligations under this Agreement.     (b)  
Recordation. Recording the Deeds.     (c)   Delivery of Other Escrowed
Documents.

  (i)   Joint Delivery. Delivering to each of Buyer and Seller at least one
executed counterpart of each of the (a) closing statement and (b) all applicable
state and county transfer tax returns.     (ii)   Buyer’s Delivery. Delivering
to Buyer the (a) Certificate of Non-Foreign Status; (b) Certificate of Corporate
Authorization; (c) Seller’s Certificate; and (d) Title Affidavit and GAP
Coverage.     (iii)   Seller’s Delivery. Delivering to Seller the (a) Buyer’s
Certificate, and (b) Assignment and Assumption of Real Estate Purchase Sale
Agreement, if applicable.

- 22 -



--------------------------------------------------------------------------------



 



  (d)   Broker’s Commission. Delivering to Seller’s Broker, the commission as
reflected on the closing statement executed by Seller and Buyer.

     7.8 Possession. As of the Closing Date, possession of the Property, along
with the following items shall be delivered to Buyer:

  (a)   Keys. Any keys and or key cards to any door or lock on the Property in
the possession of Seller.     (d)   Licenses and Permits. All original licenses
or permits or certified copies thereof issued by governmental authorities having
jurisdiction over the Property which Seller has in its possession and which are
transferable.

     7.9 Recorded Instruments. As soon after the Closing as possible,
Escrowholder shall deliver to Buyer the original recorded Deed, and shall
deliver to Seller a copy of the recorded Deed, with recordation information
noted thereon.
ARTICLE 8
CONDEMNATION AND CASUALTY
     If any condemnation, loss, damage by fire, or other casualty to the
Property occurs prior to the Closing Date, Seller shall give prompt written
notice to Buyer.
     If any condemnation or taking of the Property, or loss or damage by fire or
other casualty to the Property occurs prior to the Closing, which does not
exceed the Materiality Limit, the Closing shall occur just as if such
condemnation, loss, or damage had not occurred, and Seller shall assign to Buyer
all of Seller’s interest in any condemnation actions and proceeds, or deliver to
Buyer any and all proceeds paid to Seller by Seller’s insurer with respect to
such fire or other casualty; provided, however, that Seller shall be entitled to
retain an amount of such insurance proceeds equal to Seller’s reasonable
expenses, if any, incurred by Seller in repairing the damage caused by fire or
other casualty. At Closing, in the case of a fire or other casualty, Seller
shall give Buyer a credit on the Purchase Price equal to the lesser of the
estimated cost of restoration or the amount of any deductible, unless Seller has
repaired the damage caused by such fire or other casualty. Seller shall maintain
its current insurance coverage in place on the Property at all times prior to
the Closing.
     In the event, prior to the Closing, of any condemnation of all or a part of
the Property, or loss or damage by fire or other casualty to the Property, which
exceeds the Materiality Limit, at Buyer’s sole option, either:

  (a)   this Agreement shall terminate in accordance with Article 14 hereof if
Buyer shall so notify Seller in writing within ten (10) days of Buyer receiving
notice from Seller of the casualty or condemnation; or

- 23 -



--------------------------------------------------------------------------------



 



  (b)   if Buyer shall not have timely notified Seller of its election to
terminate this Agreement in accordance with paragraph (a) above, the Closing
shall occur just as if such condemnation, loss, or damage had not occurred,
without reduction in the Purchase Price, and Seller shall assign to Buyer all of
Seller’s interest in any condemnation actions and proceeds or deliver to Buyer
any and all proceeds paid to Seller by Seller’s insurer with respect to such
fire or other casualty; provided, however, that Seller shall be entitled to
retain an amount of such insurance proceeds equal to Seller’s reasonable
expenses, if any, incurred by Seller in repairing the damage caused by such fire
or other casualty. At Closing, in the case of a fire or other casualty, Seller
shall give Buyer a credit on the Purchase Price equal to the lesser of the
estimated cost of restoration or the amount of the deductible, unless Seller has
repaired the damage caused by such fire or other casualty.

     Notwithstanding anything contained herein to the contrary, the insurance
proceeds to be credited or delivered to Buyer pursuant to this Article will
exclude business interruption or rental loss insurance proceeds, if any,
allocable to the period through the Closing Date, which proceeds will be
retained by Seller. Any condemnation proceeds or business interruption or rental
loss insurance proceeds received by Seller and allocable to the period after the
Closing Date shall be delivered to Buyer. This provision shall survive Closing.
ARTICLE 9
NOTICES
     All notices, requests, demands, and other communications given pursuant to
this Agreement shall be in writing and shall be deemed to have been duly
delivered, (i) when hand delivered to the addressee; (ii) one (1) business day
after having been deposited, properly addressed and prepaid for guaranteed
next-business-day delivery with a nationally recognized, overnight courier
service (e.g., FedEx, or U.S. Express Mail); or (iii) when received via
facsimile transmission as evidenced by a receipt transmission report, provided
that a copy is also promptly delivered pursuant to either of the methods set
forth in (i) or (ii) immediately above. All such notices, requests, or demands
shall be addressed to the party to whom notice is intended to be given at the
addresses set forth in Article 2 hereof or to such other address as a party to
this Agreement may from time to time designate by notice given to the other
party(ies) to this Agreement.
ARTICLE 10
SUCCESSORS AND ASSIGNS
     Neither this Agreement nor any interest therein shall be assigned or
transferred by Seller. However, Buyer may assign or otherwise transfer all of
its interest under this Agreement to an entity or entities directly or
indirectly controlled by Buyer (“Assignee”) provided that, in such event,
(i) Buyer and Assignee shall be jointly and severally liable for all of the
representations, warranties, indemnities, waivers, releases and other
obligations and undertakings set forth in this

- 24 -



--------------------------------------------------------------------------------



 



Agreement, and (ii) not less than ten (10) business days prior to the Closing
Date, Buyer shall deliver to Seller (a) written notice of such assignment in
which the exact nature of Assignee’s affiliation with Buyer is set forth, along
with the precise signature block to be included in all closing documents; and
(b) a copy of an Assignment and Assumption of Real Estate Purchase and Sale
Agreement in the form of Exhibit J attached hereto. Subject to the foregoing,
this Agreement shall inure to the benefit of, and shall be binding upon, Seller
and Buyer and their respective successors and assigns.
ARTICLE 11
BROKERS
     Buyer and Seller represent to each other that they have dealt with no
broker or other person except Seller’s Brokers in connection with the sale of
the Property in any manner which might give rise to any claim for commission.
Seller agrees to be responsible for payment of Seller’s Brokers’ fees only, and
does not assume any liability with respect to any fee or commission payable to
any co-broker or any other party. No broker or person other than Seller’s
Brokers is entitled to receive any broker’s commissions, finder’s fees, or
similar compensation from Seller in connection with any aspect of the
transaction contemplated herein. It is agreed that if any claims for brokerage
commissions or fees are ever made against Seller or Buyer in connection with
this transaction, all such claims shall be handled and paid by the party whose
actions or alleged commitments form the basis of such claim, and said party who
is responsible shall indemnify and hold the other party harmless against any
claim for brokerage or finder’s fees, or other like payment based in any way
upon agreements, arrangements, or understandings made or claimed to have been
made by Buyer or Seller with any third person. This provision shall survive the
Closing or other termination of this Agreement.
ARTICLE 12
COVENANT NOT TO RECORD
     Buyer will not record this Agreement or any memorandum or other evidence
thereof. Any such recording shall constitute a material default hereunder on the
part of Buyer.
ARTICLE 13
DEFAULT
     In the event of a default by either Seller or Buyer, the remedies for
default provided for in this Article 13 shall constitute the sole and exclusive
remedies of the other party.
     13.1 Default by Buyer. If Buyer fails to deposit the Earnest Money when
required, this Agreement shall automatically terminate and both parties shall be
released of all further liability hereunder, except for the obligations
hereunder which expressly survive the termination of this Agreement. If Buyer
fails to consummate the Closing on the Closing Date, this Agreement shall
automatically terminate and Seller’s sole and exclusive remedy shall be to
retain all Earnest

- 25 -



--------------------------------------------------------------------------------



 



Money (including all interest thereon) as liquidated damages and both parties
shall be released of all further liability hereunder, except for the obligations
hereunder which expressly survive the termination of this Agreement. In the
event of any default on the part of Buyer, other than its failure to deposit the
Earnest Money when required hereunder or to consummate the Closing on the
Closing Date as set forth above, Seller, as Seller’s sole and exclusive remedy,
shall have the right, following Seller’s giving Buyer written notice of such
default on Buyer’s failure to cure such default within five (5) business days
following such notice being given, to terminate this Agreement and retain all
Earnest Money (including all interest thereon) as liquidated damages, in which
event, both parties shall be released of all further liability hereunder, except
for the obligations hereunder which expressly survive the termination of this
Agreement. The Earnest Money amount is agreed upon by both parties as liquidated
damages, acknowledging the difficulty and inconvenience of ascertaining and
measuring actual damages and the uncertainty thereof. Notwithstanding the
foregoing, Buyer and Seller agree that nothing contained herein shall limit
Seller’s right to seek and obtain damages from Buyer due to Buyer defaulting in
its obligations hereunder which expressly survive the termination of this
Agreement.
     13.2 Default by Seller. In the event of default by Seller, Buyer, as
Buyer’s sole and exclusive remedies, may elect either (i) to terminate this
Agreement and receive reimbursement of the Earnest Money (including all interest
thereon), in which event both parties shall be released of all further liability
hereunder, except for the obligations hereunder which expressly survive the
termination of this Agreement or (ii) to file, within thirty (30) days of the
Closing Date, an action for specific performance of Seller’s express obligations
hereunder, without abatement of, credit against, or reduction in the Purchase
Price. Neither Escrowholder nor Seller shall be obligated to return the Earnest
Money (including all interest thereon) to Buyer unless Buyer gives Seller and
Escrowholder written notice terminating all of Buyer’s interest in the Property
and this Agreement; provided, however, that failure of Buyer to give Seller such
notice shall not be construed to expand Buyer’s rights or remedies in any
manner. Notwithstanding the foregoing, Buyer and Seller agree that nothing
contained herein shall limit Buyer’s right to seek and obtain damages from
Seller due to Seller defaulting in its obligations hereunder which expressly
survive the termination of this Agreement.
ARTICLE 14
NON-DEFAULT TERMINATION
     In the event of any termination of this Agreement pursuant to a provision
expressly stating that the provisions of this Article are applicable, the
following provisions shall apply:

  (a)   except for those obligations which expressly survive termination of this
Agreement, neither Buyer nor Seller shall have any further obligations
hereunder; and     (b)   upon satisfaction of all of Buyer’s monetary
obligations under this Agreement, which shall include Buyer’s obligation to
restore the Property to the condition that existed prior to Buyer’s entry
pursuant to Section 6.2 hereof, the Earnest Money (including interest earned
thereon) shall be returned to Buyer upon Seller’s receipt

- 26 -



--------------------------------------------------------------------------------



 



      of (i) written notice from Buyer expressly acknowledging the termination
of all of Buyer’s interest in the Property and this Agreement; and (ii) all
materials provided to Buyer by Seller or Seller’s agents, and any copies made by
Buyer or Buyer’s agents pursuant to this Agreement; provided, however, that
failure of Buyer to give Seller such notice shall not be construed to expand
Buyer’s rights or remedies in any manner.

ARTICLE 15
INDEMNITIES
     15.1 Seller Indemnity.
          (a) Effective as of the Closing Date, Seller shall indemnify, defend
and hold Buyer harmless from and against any actual, direct damages (and
reasonable attorneys’ fees and other reasonable legal costs) incurred by Buyer
within nine (9) months of the Closing Date (“Limitation Period”) resulting from
an inaccuracy as of the Closing Date in the representations and warranties of
Seller set forth in Section 3.1 hereof, of which inaccuracy Buyer had no
knowledge of on or before the Closing Date. Such agreement by Seller to so
indemnify, defend and hold Buyer harmless shall be null and void except to the
extent that, prior to the expiration of the Limitation Period, Seller shall have
received notice from Buyer pursuant to Article 9 hereof referring to this
Section and specifying the amount, nature, and facts underlying any claim being
made by Buyer hereunder. Seller’s liability under this Section 15.1(a) shall be
limited to damages, which, in the aggregate (i) exceed Fifty Thousand Dollars
($50,000.00) and (ii) are less than Two Hundred Fifty Thousand Dollars
($250,000). In no event shall Seller be liable for consequential, punitive
and/or exemplary damages of any nature whatsoever.
          (b) Effective as of the Closing Date, Seller shall indemnify, defend
and hold Buyer harmless from and against any actual, direct damages (but not for
any attorneys’ fees and other legal costs incurred by Buyer if Seller or its
insurer shall conduct the defense) incurred by Buyer with respect to a claim
which (a) is made by a third party alleging a tort committed by Seller or
(b) alleges bodily injury or property damage related to the Property and
occurring before the Closing Date; provided that such claim does not arise out
of or in any way relate to Hazardous Material or Indoor Air Pollutants.

- 27 -



--------------------------------------------------------------------------------



 



     15.2 Buyer Indemnity.
     (a) Effective as of the Closing Date, Buyer shall indemnify, defend and
hold Seller harmless from and against any actual, direct damages (and reasonable
attorneys’ fees and other reasonable legal costs) incurred by Seller within nine
(9) months of the Closing Date (“Limitation Period”) resulting from an
inaccuracy as of the Closing Date in the representations and warranties of Buyer
set forth in Section 3.3, of which inaccuracy Seller had no knowledge of on or
before the Closing Date. Such agreement by Buyer to so indemnify, defend and
hold Seller harmless shall be null and void except to the extent that, prior to
the expiration of the Limitation Period, Buyer shall have received notice from
Seller pursuant to Article 9 referring to this Section and specifying the
amount, nature, and facts underlying any claim being made by Seller hereunder.
In no event shall Buyer be liable for consequential, punitive and/or exemplary
damages of any nature whatsoever. Buyer’s liability under this Section 15.2(a)
shall be limited to damages which in the aggregate (i) exceed Fifty Thousand
Dollars ($50,000.00) and (ii) are less than Two Hundred Fifty Thousand Dollars
($250,000).
     (b) Effective as of the Closing Date, Buyer shall indemnify, defend and
hold Seller harmless from and against any actual, direct damages (but not for
any attorneys’ fees and other legal costs incurred by Seller if Buyer or its
insurer shall conduct the defense) incurred by Seller in connection with or
arising out of a claim which (a) is made by a third party alleging a tort
committed by Buyer or (b) alleges bodily injury or property damage related to
the Property occurring on or after the Closing Date; provided that such claim
does not arise out of or in any way relate to Hazardous Material or Indoor Air
Pollutants.
     15.3 Unknown Environmental Liabilities. Unknown environmental liabilities
(as defined below) shall be allocated in accordance with applicable law. As used
herein, “Unknown Environmental Liabilities” means future obligations to
remediate Hazardous Material contamination located on, or originating from the
Property which occurred on or before the Closing Date, but only to the extent
(a) neither Seller nor Buyer has notice of such Hazardous Material as of the
Closing Date, and (b remediation or other action with respect to such Hazardous
Material is then required by an applicable governmental agency under then
current state or federal environmental laws or regulations and also would have
been required under state or federal environmental laws or regulations existing
as of the Closing Date. Neither Seller nor Buyer shall solicit the involvement
of local, state or federal governmental agencies in any of the aforesaid
determinations, except only to the extent required by law.
     15.4 Release. Except with respect to Seller’s indemnification obligations
set forth in Section 15.1 hereof and Seller’s obligations, if any, under
Section 15.3 hereof, Buyer, for itself and any of its designees, successors and
assigns, hereby irrevocably and absolutely waives, releases, and forever
discharges, and covenants not to file or otherwise pursue any legal action
(whether based on contract, statutory rights, common law or otherwise) against
the Indemnified Parties with respect to any and all suits, claims, damages,
losses, causes of action, and all other expenses and liabilities relating to
this Agreement or the Property, whether direct or indirect, known or unknown,
contingent or otherwise (including, without limitation, suits, claims,

- 28 -



--------------------------------------------------------------------------------



 



damages, losses, causes of action, and all other expenses and liabilities
relating to environmental law and/or the presence of Hazardous Materials or
Indoor Air Pollutants), whether direct or indirect, known or unknown,
foreseeable or unforeseeable, and whether relating to any period of time either
before or after the Closing Date. In connection with this Section 15.4, Buyer
hereby expressly waives the benefits of any provision or principle of federal or
state law, or regulation that may limit the scope or effect of the foregoing
waiver and release to the extent applicable.
          Except with respect to Buyer’s indemnification obligations set forth
in Section 15.2 hereof and Buyer’s obligations, if any, under Section 15.3
hereof, Seller, for itself and any of its designees, successors and assigns,
hereby irrevocably and absolutely waives, releases, and forever discharges, and
covenants not to file or otherwise pursue any legal action (whether based on
contract, statutory rights, common law or otherwise) against the Indemnified
Parties with respect to any and all suits, claims, damages, losses, causes of
action, and all other expenses and liabilities relating to this Agreement or the
Property, whether direct or indirect, known or unknown, contingent or otherwise,
whether direct or indirect, known or unknown, foreseeable or unforeseeable, and
whether relating to any period of time either before or after the Closing Date.
In connection with this Section 15.4, Seller hereby expressly waives the
benefits of any provision or principal of federal or state law, or regulation
that may limit the scope or effect of the foregoing waiver and release to the
extent applicable.
     15.5 Survival. All of the provisions of this Article 15 shall survive the
Closing.
ARTICLE 16
MISCELLANEOUS
     16.1 Survival of Representations, Covenants, and Obligations. Except as
otherwise expressly provided herein, no representations, covenants, or
obligations contained herein shall survive Closing or termination of this
Agreement.
     16.2 Attorneys’ Fees. In the event of any litigation between the parties
hereto concerning this Agreement, the subject matter hereof or the transactions
contemplated hereby, the losing party shall pay the reasonable attorneys’ fees
and costs incurred by the prevailing party in connection with such litigation,
including appeals.

- 29 -



--------------------------------------------------------------------------------



 



     16.3 Publicity. Buyer and Seller agree to treat this transaction as
strictly confidential prior to Closing. Without limiting the foregoing, neither
party will make any public announcement of the transactions contemplated herein,
and will not directly or indirectly contact the Property’s vendors or
contractors until after Closing occurs. Neither party will publicly advertise or
announce the sale of the Property, except by mutual written consent, until after
the Closing Date. In no event will either party advertise or announce the terms
of this Agreement, except by mutual written consent.
     16.4 Captions. The headings or captions in this Agreement are for
convenience only, are not a part of this Agreement, and are not to be considered
in interpreting this Agreement.
     16.5 Waiver. No waiver by any party of any breach hereunder shall be deemed
a waiver of any other or subsequent breach.
     16.6 Time. Time is of the essence with regard to each provision of this
Agreement, including, without limitation, the Closing Date. If the final date of
any period provided for herein for the performance of an obligation or for the
taking of any action falls on a Saturday, Sunday, or national/banking holiday,
then the time of that period shall be deemed extended to the next day which is
not a Saturday, Sunday, or national/banking holiday. If the Closing Date
provided for herein should fall on a Friday, Saturday, Sunday, or
national/banking holiday, then the Closing Date shall be deemed extended to the
next day which is not a Friday, Saturday, Sunday, or banking holiday. Each and
every day described herein shall be deemed to end at 5:00 p.m. Central Time.
     16.7 Controlling Law. This Agreement shall be construed in accordance with
the laws of the state of New York (without regard to principles of conflicts of
law).
     16.8 Severability. If any one or more of the provisions of this Agreement
shall be determined to be void or unenforceable by a court of competent
jurisdiction or by law, such determination will not render this Agreement
invalid or unenforceable, and the remaining provisions hereof shall remain in
full force and effect.
     16.9 Construction. Buyer and Seller agree that each party and its counsel
have reviewed, and if necessary, revised this Agreement, and that the normal
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement or any amendments, exhibits, or schedules hereto.
     16.10 Execution. This Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall be deemed an
original, but such counterparts together shall constitute but one agreement.
     16.11 Amendments. This Agreement may be modified, supplemented, or amended
only by a written instrument executed by Buyer and Seller.

- 30 -



--------------------------------------------------------------------------------



 



     16.12 Entire Agreement. This Agreement constitutes the entire and complete
agreement between the parties relating to the transactions contemplated hereby,
and all prior or contemporaneous agreements, understandings, representations,
warranties, and statements, oral or written, are merged herein. No
representation, warranty, covenant, agreement, or condition not expressed in
this Agreement shall be binding upon the parties hereto or shall affect or be
effective to interpret, change, or restrict the provisions of this Agreement.
     16.13 Tax Free Exchange. Notwithstanding anything to the contrary contained
in this Agreement, Seller and Buyer acknowledge that Seller shall have the right
at Closing to exchange the Property in a transaction intended to qualify as a
tax free exchange under Section 1031 of the Code (a “Tax Free Exchange”). If
Seller elects to effect a Tax Free Exchange pursuant to this Section 161.3,
Seller shall provide written notice to Buyer prior to Closing, in which case
Buyer shall enter into an exchange agreement and other exchange documents with a
“qualified intermediary” (as defined in Treas. Reg. §1.103(k)-1(g)(4) of the
Code) (the “Exchange Party”), pursuant to which Seller shall execute and deliver
such documents as maybe required to complete the transactions contemplated by
the Tax Free Exchange which are in form and substance reasonably acceptable to
Buyer, and otherwise cooperate with Seller in all reasonable respects to effect
the Tax Free Exchange. In no event shall Seller’s consummate of a Tax Free
Exchange be a condition to Closing or delay or postpone the Closing. Seller
shall indemnify, defend and hold Buyers harmless from and against any and all
losses that may be incurred by Buyer in connection with Seller’s use of the
transaction as a Tax Free Exchange. The provisions of this Section 16.13 shall
survive the Closing or earlier termination of this Agreement.
     16.14 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original document, but all
of which counterparts shall together constitute one and the same instrument.

- 31 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed as of the Effective
Date.
     SELLER:
American Storage Properties North LLC,
a Delaware limited liability company,

                  By:   The Northwestern Mutual Life Insurance Company,        
a Wisconsin corporation, a member    
 
                    By:   Northwestern Investment Management Company, LLC,      
      a Delaware limited liability company, its wholly-owned            
affiliate and authorized representative    
 
               
 
      By:        
 
         
 
   
 
                                                  , Managing Director    
 
               
 
  And            
 
                By:   American Storage Properties North Investors LLC, a        
Delaware limited liability company, a member    
 
               
 
  By:                                   Stephen J. Garchik, Manager    
 
               
 
  By:                                   Andrew J. Czekaj, Manager    

         
 
  BUYER:    
 
        Acadia Storage Post Metropolitan Avenue LLC
 
       
By:
       
 
 
 
Name:    
 
  Title:    

- 32 -



--------------------------------------------------------------------------------



 



RECEIPT BY ESCROWHOLDER
     Fidelity National Title Insurance Company shall serve as Escrowholder
pursuant to the terms and provisions of that certain Real Estate Purchase and
Sale Agreement between American Storage Properties North LLC and Acadia Storage
Post Metropolitan Avenue LLC (the “Agreement”), and hereby acknowledges receipt
of a fully executed copy of the Agreement and the Earnest Money referred to
therein in the sum of                     . Fidelity National Title Insurance
Company agrees to accept, hold, apply, and/or return such Earnest Money, and
disburse any funds received pursuant to the provisions of the Agreement, and
otherwise comply with the obligations of Escrowholder as set forth in the
Agreement.

                      Fidelity National Title Insurance Company    
 
               
 
  By:                          
 
  Name:                          
 
  Its:                          
 
               
 
  Date of receipt:            
 
         
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
CONDOMINIUM UNIT DEED
THIS INDENTURE, made as of the ___day of                     , 2008, by and
between American Storage Properties North LLC, a Delaware limited liability
company, having an address at 9001 Congressional Court, Potomac, Maryland 20854
(hereinafter referred to as the “Grantor”) and Acadia Realty Trust, with an
address at                      (hereinafter referred to as the “Grantee”)
WITNESSETH:
          That the Grantor, in consideration of Ten ($10.00) Dollars and other
valuable consideration paid by the Grantee, does hereby grant and release unto
the Grantee, the heirs or successors and assigns of the Grantee, forever:
ALL OF THE PROPERTY DESCRIBED IN “SCHEDULE A” ANNEXED HERETO,
KNOWN AS CONDOMINIUM UNIT 2,
THE 48-05 METROPOLITAN AVENUE CONDOMINIUM,
RIDGEWOOD, NEW YORK, TAX BLOCK 2611, LOT 1002
WHICH IS ALSO KNOWN BY THE STREET ADDRESS
48-05 METROPOLITAN AVENUE, RIDGEWOOD NEW YORK
     Together with the appurtenances and all the estate and rights of the
Grantor in and to the Unit;
     Together with, and subject to the rights, obligations, easements,
restrictions, agreements and other provisions set forth in the Declaration and
the By-Laws of THE 48-05 METROPOLITAN AVENUE CONDOMINIUM, as the same may be
amended from time to time (hereinafter referred to as the “By-Laws”), all of
which shall constitute the covenants running with the Land and shall bind any
person having at any time any interest or estate in the Unit as though recited
and stipulated at length herein;
     Subject also to such other liens, agreements, covenants, easements,
restrictions, consents and other matters of record and any agreements as pertain
to the Unit, to the Land and or any improvements thereon (which is collectively
referred to as the “Property”).
     TO HAVE AND TO HOLD the same unto Grantee, and the heirs or successors or
assigns of the Grantee, forever.
     If any provision of the Declaration or By Laws is invalid under, or would
cause the Declaration or the By-Laws to be insufficient to submit the Property
to, the provision of the Condominium Act, or if any provision that is necessary
to cause the Declaration and the By-laws to be sufficient to submit the Property
to the provisions of the Condominium Act is missing from the Declaration or the
By-Laws, or if the By-Laws are insufficient to submit the Property to the

 



--------------------------------------------------------------------------------



 



provisions of the Condominium Act, the applicable provision of Article 17 of the
Declaration shall control.
     The Grantor, in compliance with Section 13 of the Lien Law of the State of
New York, covenants that the Grantor will receive the consideration for this
conveyance and will hold the right to receive such consideration as a trust fund
for the purpose of paying the cost of improvements at the Property and will
apply the same first to the payment of the cost of such improvements before
using any part of the same for any other purposes.
     The Grantee accepts and ratifies the provisions of the Declaration and the
By-Laws (and any Rules and Regulations adopted under the By-laws) and agrees to
comply with all the terms and provisions thereof.
     The Grantee has examined the Unit and is purchasing the same in its
existing condition.
     Grantor hereby covenants with Grantee, its heirs, successors, and assigns,
to forever WARRANT AND DEFEND the same against the lawful claims and demands of
all persons claiming by, through or under Grantor, but against none other.
     IN WITNESS WHEREOF, this deed has been executed as of the day and year
first written above.
GRANTOR:

2



--------------------------------------------------------------------------------



 



TO BE INSERTED IN DEED:
Terms used in this Agreement and not otherwise defined herein shall have the
meanings set forth in that certain Declaration recorded in the Queens County
Office of the Register of the City of New York on 12/26/2001 in Reel 6143, Page
2230 with respect to the 48-05 Metropolitan Avenue Condominium (such
Declaration, together with any amendments thereto recorded prior to the date
hereof, is hereinafter referred to as the “Declaration”).
Unit: Seller agrees to sell and convey, and purchaser agrees to purchase Unit
No. 2 in the premises known as 48-05 Metropolitan Avenue, Ridgewood, New York
and designated as the building shown on the floor plans attached hereto as
Exhibit A and marked with the letter “Z” at the 48-05 Metropolitan Avenue
Condominium (the “Condominium”), together with an undivided 50% percent interest
in the Common Elements appurtenant to such Unit (the “Unit”), as designated in
the Declaration or the By-laws (as same may be amended from time to time), all
upon and subject to the terms and conditions set forth herein.

3



--------------------------------------------------------------------------------



 



                 
STATE OF WISCONSIN
    )          
 
    )   SS.  
COUNTY OF MILWAUKEE
    )          

     On this ___day of                     , 20___, before me appeared
                                         and
                                         who are personally to me known and
known to me to be a                      and Assistant Secretary of Northwestern
Investment Management Company, LLC, and to be the same persons who, as such
officers, executed the foregoing instrument of writing in the name of said
limited liability company and duly and severally acknowledged the execution
thereof as the free act and deed of said limited liability company as an
authorized representative of The Northwestern Mutual Life Insurance Company.
     And then and there the said                                          and
                                         , being by me first duly sworn, did
say, each for himself/herself, that the said
                                         is
                                         and the said
                                          is Assistant Secretary of Northwestern
Investment Management Company, LLC, that the seal affixed to the foregoing
instrument is the corporate seal of The Northwestern Mutual Life Insurance
Company and that said instrument was signed and sealed in its behalf.
                                                                                
Notary Public, State of Wisconsin
My Commission expires:                     
This instrument was prepared by                                         .

4



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO
SPECIAL WARRANTY DEED
LEGAL DESCRIPTION

 



--------------------------------------------------------------------------------



 



EXHIBIT B
BILL OF SALE
                                                                    ,
                                       ,
                                         (“Seller”), in consideration of the sum
of Ten and no/100 Dollars ($10.00) and other good and valuable consideration, to
it in hand paid by                                          (“Buyer”), the
receipt and sufficiency of which is hereby acknowledged, sells to Buyer the
personal property described on Schedule 1 attached hereto which is located on
the land described on Schedule 2 attached hereto.
     SELLER MAKES NO WARRANTIES OR REPRESENTATIONS WHATSOEVER, INCLUDING WITHOUT
LIMITATION, WARRANTIES OF CONDITION, MERCHANTABILITY, OR FITNESS FOR A
PARTICULAR PURPOSE.
     IN WITNESS WHEREOF, Seller has executed this instrument as of
                                        , 20___ to be effective as of the
Closing Date. All capitalized terms used, but not defined herein, shall have the
meanings ascribed to them in that certain Real Estate Purchase and Sale
Agreement with an Effective Date of                                         ,
20___, between Seller and Buyer.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO
BILL OF SALE
PERSONAL PROPERTY
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
TO
BILL OF SALE
Legal Description

 



--------------------------------------------------------------------------------



 



EXHIBIT C-1
Copy of Construction Contract

 



--------------------------------------------------------------------------------



 



Exhibit C-2
Copy of all contracts affecting the Property

2



--------------------------------------------------------------------------------



 



EXHIBIT D
EXCEPTIONS TO SELLER’S REPRESENTATIONS AND WARRANTIES

 



--------------------------------------------------------------------------------



 



EXHIBIT E
CERTIFICATE OF NON-FOREIGN STATUS
     Section 1445 of the Internal Revenue Code provides that a transferee of a
U.S. real property interest must withhold tax if the transferor is a foreign
person. To inform the transferee that withholding of tax is not required upon
the disposition of a U.S. real property interest by
                                                            , the undersigned
hereby certifies the following on behalf of
                                                            :

  1.                                                                is a
                      limited liability company and is not a foreign
corporation, foreign partnership, foreign trust, or foreign estate (as those
terms are defined in the Internal Revenue Code and Income Tax Regulations);    
2.                                                               ‘s U.S.
employer identification number is                     ; and     3.  
                                                            ‘s home office
address is                                          .

                                              understands that this
certification may be disclosed to the Internal Revenue Service by transferee and
that any false statement contained herein could be punished by fine,
imprisonment, or both.
     Under penalty of perjury, I declare that I have examined this certificate
and to the best of my knowledge and belief, it is true, correct, and complete,
and I further declare that I have authority to sign this document on behalf of
                                                            .
     Dated as of the ___ day of                                         , 20_.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
ASSIGNMENT AND ASSUMPTION OF CONSTRUCTION AND DEVELOPMENT
CONTRACTS
ASSIGNMENT AND ASSUMPTION OF CONSTRUCTION CONTRACTS
     KNOW ALL MEN BY THESE PRESENTS, THAT American Storage Properties North LLC,
a Delaware limited liability company (“Assignor”), in consideration of Ten
Dollars ($10.00) and other good and valuable consideration in hand paid, the
receipt and sufficiency of which is hereby acknowledged, hereby assigns unto
                                         (“Assignee”):
     ALL of Assignor’s right, title and interest in and to (i) any and all
contracts and agreements which relate to the development and construction of the
Ridgewood storage facility (the “Property”) located on the land described on
Exhibit A attached hereto and made a part hereof (the “Contracts”) and (ii) any
warranties, guaranties and certifications in connection with the development or
construction of the improvements on the Property and as to which Assignor is the
beneficiary (the “Assigned Assets”)
     TO HAVE AND TO HOLD the Assigned Assets unto Assignee, its successors and
assigns from and after the date of execution and delivery hereof (the “Delivery
Date”) for all the rest of the respective terms, if any, mentioned in the
Assigned Assets, subject to the covenants, conditions and provisions of such
Assigned Assets.
     Assignee hereby assumes all of the duties or obligations to the Contracts
from and after the ___ day of                     , 2008 (the “Assignment
Effective Date”).
     Assignee hereby agrees to indemnify and hold Assignor harmless from all
loss, cost, damage and expense (including without limitation, reasonable
attorney’s fees) arising as a result of the breach by Assignee, on or after the
Delivery Date, of any obligation or covenant under the Contracts.
     Assignor hereby agrees to indemnify and hold Assignee harmless from all
loss, cost, damage and expense (including without limitation, reasonable
attorney’s fees) arising as a result of the breach by Assignor, prior to the
Delivery Date, of any obligations or covenant under the Contracts.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Assignment and Assumption of Construction
Contracts has been duly signed and sealed by the parties hereto, in multiple
counterpart copies, as of the ___ day of                     , 2008.
ASSIGNOR:
ASSIGNEES:

3



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT AND CONSENT BY CONTRACTOR
     The undersigned,                                                     
         (“Contractor”), hereby acknowledges consents and/or agrees as follows:
     1. Contractor acknowledges that                                         
(“Original Owner”) intends to, effective as of the ___ day of ___, 2008 (the
“Assignment Effective Date”) assign, transfer and set over, or has assigned,
transferred and set over unto                                          (“New
Owner”) all of Original Owner’s right, title and interest in and to, and all of
its duties and obligations, if any, under those certain contracts, agreements,
certificates, warranties and other documents identified on Exhibit A attached
hereto and incorporated herein by this reference (the “Assigned Agreements”).
     2. Contractor consents to the foregoing assignment(s).
     3. Contractor agrees that, from and after the Assignment Effective Date,
New Owner shall be entitled to all of the rights and benefits under the Assigned
Agreements enjoyed by Original Owner thereunder prior to such assignment and
that Contractor agrees that from and after the Assignment Effective Date, New
Owner shall be liable for and responsible for all duties and obligations under
the Assigned Agreements and that Original Owner is, from and after the date
hereof, released from any and all duties and obligations under the Assigned
Agreements..
     We need estoppel language including amounts to be paid and amounts paid.
Dated:
CONTRACTOR:

4



--------------------------------------------------------------------------------



 



EXHIBIT G
Intentionally Deleted

5



--------------------------------------------------------------------------------



 



EXHIBIT H
SELLER’S CERTIFICATE
     THIS CERTIFICATE (this “Certificate”) is made as of this ___ day of
                    , 20___, to be effective as of the Closing Date, by
                                                             (“Seller”) in favor
of                                          (“Buyer”).
RECITALS:
     Seller and Buyer entered into that certain Real Estate Purchase and Sale
Agreement (the “Agreement”) with an Effective Date of                     ,
20___, with respect to the purchase and sale of property commonly known as
                                        , located at                    
                      in the City of                                         ,
County of                     , State of                   
                      , described therein, and the Agreement provides that all
of the representations and warranties and covenants of Seller in the Agreement
shall be reaffirmed by Seller at Closing.
     Therefore, Seller hereby certifies to Buyer as follows:

  1.   As of the date hereof, Seller’s representations and warranties set forth
in the Agreement, including, but not limited to, those set forth in Section 3.1
of the Agreement, remain true, correct, and complete in all material respects.
To the extent the representations and warranties of Seller in the Agreement were
qualified to Seller’s Actual Knowledge in the Agreement, this reaffirmation of
such representations and warranties is also qualified to Seller’s Actual
Knowledge.     2.   All capitalized terms used in this Certificate without
separate definition shall have the same meanings assigned to them in the
Agreement.

     IN WITNESS WHEREOF, this Certificate has been executed by the duly
authorized representative of Seller the day and year first above written.
     SELLER:

 



--------------------------------------------------------------------------------



 



EXHIBIT I
BUYER’S CERTIFICATE
     THIS CERTIFICATE (this “Certificate”) is made as of this ___ day of
                    , 20___, to                                         , by
                                          (“Buyer”), in favor of
                                                             (“Seller”).
RECITALS
     Seller and Buyer entered into that certain Real Estate Purchase and Sale
Agreement (the “Agreement”) with an Effective Date of                     ,
20___, with respect to the purchase and sale of property commonly known as
                                        , located at                     
                     , in the City of                     , County of
                                        , State of
                                         , described therein. The Agreement
provides that all of the representations and warranties of Buyer in the
Agreement shall be reaffirmed by Buyer at Closing.
     Therefore, Buyer hereby certifies to Seller effective as of the Closing
Date (as defined in the Agreement) as follows:

  1.   Buyer hereby reaffirms as of the date hereof, Seller’s representations
and warranties set forth in the Agreement, including, but not limited to, those
set forth in Section 3.3 of the Agreement, remain true, correct, and complete in
all material respects.     2.   All capitalized terms used in this Certificate
without separate definition shall have the same meanings assigned to them in the
Agreement.

     IN WITNESS WHEREOF, this Certificate has been executed by the duly
authorized representative of Buyer the day and year first above written.

                  BUYER:    
 
           
 
  By:        
 
  Name:  
 
   
 
  Its:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT J
ASSIGNMENT AND ASSUMPTION OF REAL ESTATE PURCHASE AND SALE
AGREEMENT
     This ASSIGNMENT AND ASSUMPTION OF REAL ESTATE PURCHASE AND SALE AGREEMENT
(“Assignment”) is made as of                                           , 20___
by and between                                            (“Original Buyer”) and
                                          (“Assuming Buyer”) with respect to the
following:
RECITALS
     A. Original Buyer and
                                                             (“Sell er”) have
entered into that certain Real Estate Purchase and Sale Agreement dated as of
                                         (the “Agreement”), wherein Seller has
agreed to sell to Original Buyer, and Original Buyer has agreed to purchase from
Seller, certain real property and improvements located thereon as described in
the Agreement (“Property”).
     B. Original Buyer desires to assign its interest in the Agreement to
Assuming Buyer, and Assuming Buyer desires to assume such interest, all as
hereinafter provided.
AGREEMENT
     In consideration of the foregoing Recitals and the mutual covenants and
agreements contained in this Assignment, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Original Buyer and Assuming Buyer agree as follows:
     1. Assignment of Agreement Original Buyer hereby assigns to Assuming Buyer
all of Original Buyer’s right, title and interest in and to the Agreement, and
Assuming Buyer hereby accepts such assignment. Assuming Buyer hereby assumes and
agrees to perform, and to be bound by, all of the terms, covenants, conditions,
and obligations imposed upon or assumed by Original Buyer under the terms of the
Agreement.
     2. Joint and Several Liability Original Buyer shall not be released from
any existing obligations under the Agreement as a result of this Assignment, and
Assuming Buyer hereby agrees to be jointly and severally liable with Original
Buyer for all representations, warranties, indemnities, waivers, releases, and
other obligations and undertakings set forth in the Agreement, including,
without limitation, the obligations and undertakings set forth in the Sections
of the Agreement entitled “Buyer’s Reliance on Own Investigations; “AS-IS”
Sale,” “Buyer Indemnity” and “Release”.
     3. Representations and Warranties of Assuming Buyer Assuming Buyer hereby
represents and warrants to Seller that:

 



--------------------------------------------------------------------------------



 



(a) Assuming Buyer is directly or indirectly controlled by Original Buyer;
(b) Assuming Buyer, and the individuals signing this Assignment on behalf of
Assuming Buyer, have the full, legal power, authority, and right to execute and
deliver and to perform their legal obligations under this Assignment. Assuming
Buyer’s performance hereunder and the transactions contemplated hereby have been
duly authorized by all requisite action on the part of Assuming Buyer and no
remaining action is required to make this Agreement binding on Assuming Buyer.
(c) Assuming Buyer is not, and shall not become, a person or entity with whom U.
S. persons or entities are restricted from doing business with under regulations
of the Office of Foreign Asset Control (“OFAC”) of the Department of the
Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons list) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action and is not and shall not engage in any dealings or
transactions or be otherwise associated with such persons or entities.
4. Miscellaneous
     (a) Entire Agreement. The Agreement, together with this Assignment,
embodies the entire understanding between Original Buyer and Assuming Buyer with
respect to its subject matter and can be changed only by an instrument in
writing signed by Original Buyer and Assuming Buyer and approved in writing by
Seller.
     (b) Time of Essence. Time is of the essence of each and every term,
condition, obligation and provision hereof.
     (c) Counterparts. This Assignment may be executed in one or more
counterparts, including facsimile counterparts, each of which shall be deemed an
original but all of which, taken together, shall constitute the same Assignment.
     (d) Applicable Law. This Assignment shall be governed by and construed and
enforced in accordance with the laws of the state in which the Property is
located without regard to conflicts of law principles.
     (e) Capitalized Terms. Capitalized terms used in this Assignment shall have
the same meaning as set forth in the Agreement unless otherwise specifically
defined herein.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Assignment has been executed as of the day and
year second set forth above.

             
ORIGINAL BUYER:
                     
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
           
ASSUMING BUYER:
                     
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

3